Citation Nr: 0104745	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for recurrent 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1961 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which the RO determined that new and material 
evidence to reopen a claim of service connection for 
recurrent lumbosacral strain had not been submitted.


FINDINGS OF FACT

1.  Service connection was previously denied for recurrent 
lumbosacral strain in a January 1963 rating decision.  The 
veteran was notified in February 1963 but did not file a 
timely appeal.

2.  Evidence received since the time of the January 1963 
rating decision is so significant by itself or in connection 
with evidence previously assembled that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of service connection for recurrent lumbosacral strain.  


CONCLUSION OF LAW

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
recurrent lumbosacral strain.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for recurrent lumbosacral 
strain in January 1963.  The veteran was notified of the 
rating decision and did not appeal the decision.  In January 
1997 the veteran requested to reopen his claim.  The RO, in a 
June 1999 and July 1999 rating decision, determined that new 
and material evidence sufficient to reopen the claim had not 
been received.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the January 1963 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for recurrent lumbosacral strain.  

The evidence received into the record since the January 1963 
denial includes: written statements from the veteran and his 
brother; private medical records dated August 1982; VA 
outpatient treatment records dated August 1998 to February 
1999; a December 1999 RO hearing transcript; and a January 
2001 Travel Board hearing transcript.  In his written 
statement the veteran provided the circumstances surrounding 
his back injury in service and described his symptoms.  His 
brother's letter related information concerning the veteran's 
inservice injury and detailed the veteran's post service 
complaints and treatment.  VA outpatient treatment records, 
dated August 1998 to February 1999, show that the veteran was 
seen for chronic low back pain.  Private medical records, 
dated August 1982, disclose that the veteran was seen for 
chronic low back pain.  At the December 1999 RO and January 
2001 Travel Board hearings the veteran testified concerning 
his back injury, treatment and symptoms.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the RO when it made 
its January 1963 rating decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for recurrent 
lumbosacral strain is reopened and to this extent only, 
granted.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  As new and 
material evidence has been received sufficient to reopen the 
veteran's previously denied claim and pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) a medical examination and a medical 
opinion are necessary to make a decision on the reopened 
claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
necessary tests and studies should be 
conducted.  The examiner is to render an 
opinion as to whether the veteran's 
lumbosacral strain preexisted his 
military service and, if so, whether 
there was an increase in the underlying 
disability during service.  If the 
veteran's lumbosacral strain did not 
exist prior to service, the examiner is 
to render an opinion as to whether it is 
at least as likely as not the veteran's 
current back disorder is related to his 
period of military service.  A complete 
rationale for the opinion expressed must 
be provided.  The claims folder must be 
made available to the examiner for 
review.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


